             Case 1:21-cv-01784-VSB Document 4 Filed 04/06/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                        4/6/2021
QLAY CO.,                                                  :
                                                           :
                                        Plaintiff,         :
                                                           :        21-cv-1784 (VSB)
                      -against-                            :
                                                           :             ORDER
AMBROSIA OWEN et al.,                                      :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On April 2, 2021, there was an order to show cause hearing in the above-captioned case

 as to why a preliminary injunction should not issue against Defendants. No Defendants issued

 opposition papers to the order to show cause or appeared for the hearing, despite the fact that

 Plaintiff successfully served all but eleven Defendants and attempted to serve all Defendants. At

 the hearing, I identified several questions or issues on which I need further clarity before making

 any final judgment as to whether or not to issue a preliminary injunction in this case.

 Nevertheless, I feel that it is warranted to extend the temporary restraining order (“TRO”)

 currently in place. Accordingly, it is hereby:

          ORDERED that Plaintiff’s TRO that I granted on March 19, 2021, and which is attached

 to this order, is extended and shall remain in effect through April 16, 2021.

          IT IS FURTHER ORDERED that the parties are directed to appear for a telephonic

 hearing to discuss Plaintiff’s application for a preliminary injunction on April 16, 2021 at 11

 AM. The call-in information is 888-363-4749 and the access code is 2682448.

          IT IS FURTHER ORDERED that Plaintiff is directed to submit a letter on or before




                                                          1
           Case 1:21-cv-01784-VSB Document 4 Filed 04/06/21 Page 2 of 2




 April 14, 2021, responding to the various questions I raised at the April 2, 2021 hearing in this

 case—including, but not limited to, 1) whether or not it has successfully placed orders from

 Defendants an11gwayash, anrpsh, and Patriciayy; 2) whether it has been able to successfully

 serve the eleven Defendants for whom service was unsuccessful, 3) provide the legal basis for

 why, if service is not accomplished as to those eleven Defendants, it would or would not be

 appropriate to include those Defendants in any preliminary injunction order or in this lawsuit

 more broadly; 4) whether it has received of the orders it placed from Defendants and, if so, its

 impressions about the likenesses and quality of the products; and 5) any other information I

 requested at the hearing.

 SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
